Title: To Thomas Jefferson from Samuel Smith, 8 September 1804
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Dr. sir/
                  Balt. 8. Septr. 1804
               
               The Writer of the inclosed letters Mr. Hatch Dent (a Native of Maryland) imigrated last Winter to N. Orleans.—he lived for seven years in this City & is highly estimated by those Citizens to whom he was known—He was highly recommended by Mr James Mc.Culloh (one of our Senators) for the place of Naval Officer or Surveyor—to either of which I knew him (myself) well qualified—But the application came to me, after the period when I Concieved the Officers were Selected—I therefore declined Naming him—Mr. Dent’s Connections are very respectable, his Education Classical, his Conduct thro: life honorable to himself—If a Vacancy should offer at N. Orleans,—permit me to say that the Public will be well served by him.—his politicks are right—
               
               I send the inclosed, as well on Acct. of this Information, as that Such letters will Sometimes Convey information that Cannot be obtained from public Officers—The arrival of Mr. Monroe at N.O—would be highly important—I am Sir/ In truth
               your friend & servt.
               
                  
                     S Smith
                  
               
            